DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 15 is objected to because of the following informalities:  The phrase “the open proximal end of the tubular body” on line 31 lacks proper antecedent basis; it is suggested to remove the term “open” from this phrase to match the language used earlier in the claim. The phrase “the lumen” on line 33 lacks proper antecedent basis; it is suggested to replace the term “the” in this phrase with the term “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 has been amended to recite “the outer catheter body including a lumen extending throughout a length of the outer catheter body and opening to both an open distal end at the distal end of the tubular body and an open proximal end at a proximal end of the outer catheter body” (see lines 12-15). This limitation relates the open distal end of the catheter outer body to the distal end of the tubular body. Since the Specification does not recite this relationship, it is unclear if (1) this includes a typographical error and is intended to refer to the distal end of the catheter outer body or (2) the relationship as written was intended to be claimed. For the sake of examination, the former (1) is the interpretation applied to the claim since this interpretation is supported by the original disclosure. It is suggested to replace the phrase “the tubular body” in lines 12-15 with the phrase “the outer catheter body”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Trani et al. (“Transradial Approach to Treat Superficial Femoral Artery In-Stent Restenosis”; Catheterization and Cardiovascular Interventions (2009); 74:494-498) in view of Nipro Corp (JP 2009-273640; English Translation provided by Applicant on 5/17/2018), Ressemann et al. (PG PUB 2003/0050600), and Shockey et al. (US Pat 5,120,323).
Re claim 1, Trani et al. discloses a treatment method for treating treatment targets in legs of a patient's body (as described in the two paragraphs under the heading “Radial Procedure Details” spanning pages 495-496; all citations throughout the rejections are taken from these paragraphs unless otherwise noted), the legs including a leg on one side of the patient’s body and a leg on an opposite side of the patient’s body (“both SFA” are disclosed as being treated on page 498, column 1, line 11, thus, both of these legs are present), the patient's body also including: a common iliac artery on the one side of the patient's body; a common iliac artery on the opposite side of the patient's body; a connection position at which the common iliac artery on the one side of the patient's body and the common iliac artery on the opposite side of the patient's body meet each other; a femoral artery in the leg on the one side of the patient's body; and a femoral artery in the leg on the opposite side of the patient's body, the one side of the patient's body being either a left side of the patient's body or a right side of the patient's body, and the opposite side of the patient's body being the other of the left side of the patient's body and the right side of the patient's body (each of these arteries are parts of the human circulatory system and, thus, are present), the method comprising: introducing a distal end of an outer catheter body (“125 cm long 6 Fr MP further down the vasculature on the one side of the patient's body by advancing the distal end of the outer catheter body along the artery in the arm of the patient's body, through the connection position in the patient's body, and into a location further down the vasculature in the leg on the one in the vasculature on the one side of the patient's body and advancing the treatment device through the lumen in the outer catheter body and through the distal end of the outer catheter body (“was advanced up to the tip of the catheter” and “after crossing the target lesion with the wire and the balloon”); treating a first treatment target (“the target lesion”) in the leg on the one side of the patient's body through operation of the treatment device after the treatment device is advanced through the distal end of the outer catheter body (“after crossing the target lesion with the wire and the balloon, multiple dilatations of the restenotic SFA stents were performed with a 5.0 or 6.0 mm diameter balloons, 80-150 mm long, for at least 2 min at over 10 atm”); moving the distal end of the outer catheter body in a rearward direction in the patient's body to position the distal end of the outer catheter body at the connection position and then advancing the distal end of the outer catheter body in the forward direction into the leg on the opposite side of the patient's body, the moving of the distal end of the outer catheter body in the rearward direction in the patient's body and the advancing of the distal end of the outer catheter body in the forward direction into the leg on the opposite side of the patient's body being performed while maintaining the distal end of the outer catheter body inAttorney Docket No: 1027550-001817Patent the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12; since the method of treating the first side involved placing the catheter at the “external iliac 
Trani does not explicitly disclose that the location further down the vasculature on the one side of the patient’s body is the femoral artery in the leg on the one side of the patient’s body and that the location of the distal end of the catheter in the vasculature on the one side of the patient’s body is the leg on the one side of the patient’s body. 
Nipro Corp, however, teaches guiding a distal end of a catheter 1 (Fig 2) from an arm artery (as seen in Fig 2; “artery of an arm”, Para 18) to a femoral artery (as seen in Fig 2; Para 24, “the peripheral artery which is placed at the bottom of it, for example, a femoral artery” and “the guiding catheter 1 […] is inserted to a peripheral artery”) and inserting a treatment device (Para 18, “balloon catheter”) through the catheter while it is positioned in the leg (Para 18) for the purpose of easily inserting the treatment device in the intravascular lesion part (Para 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani to include placing the distal end of the catheter in the femoral artery, as taught by Nipro Corp, for the purpose of easily inserting the treatment device in the intravascular lesion part (Para 18). 

Ressemann, however, teaches providing a tubular body (the portion of 900 that includes lumen 930, as seen in Fig 11E) having a distal end (near 930b in Fig 11E), a proximal end (near 930a in Fig 11E) and a lumen 930 (Fig 11E) extending between an open distal end 930b (Fig 11E) and an open distal end 930a (Fig 11E), the tubular body being positioned inside an outer catheter body 400 (Fig 4A; it is noted that Fig 11G shows outer catheter body 100 but Para 208 discloses that the tubular body 900 could 
Trani as modified by Nipro Corp and Ressemann does not explicitly disclose the step of withdrawing the treatment device from the lumen of the outer catheter body after the treating of the first treatment target in the leg on the one side of the patient’s body is completed. 
Shockey, however, teaches delivering a treatment device (“working catheter”, Col 4, Line 49) through a catheter 26 (Fig 1) (“Once the distal tip 30 of the inner telescoping guide catheter 26 is proximate the site of the lesion, the working catheter (not shown) with its distal balloon may now be fed through the lumen 31 of the inner guide catheter”, Col 4, Lines 47-51) then withdrawing the treatment device from the catheter after completing a treatment with the treatment device (Col 4, Lines 63-66) for the purpose of ensuring that the treatment device is not drawn/inserted over the endothelial lining of the blood vessel within which the treatment device is placed (Col 4, Lines 65-68). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani/Nipro Corp/Ressemann to include the step of withdrawing the treatment device from the catheter after the first treating of the treatment target in the leg on the one side of the patient’s body is completed, as taught by Shockey, for the purpose of ensuring that the treatment device is not drawn/inserted 
Re claim 2, Trani discloses that the treating of the second treatment target in the leg on the opposite side of the patient's body is performed through operation of the treatment device inserted into the lumen in the outer catheter body (Page 498, Column 1, Lines 11-12).
Re claim 3, Trani discloses all the claimed features but does not explicitly disclose that the arm is on the opposite side of the patient’s body.  Nipro Corp, however, teaches that the arm of the patient’s body is on the opposite side of the patient’s body (as seen in Fig 2) for the purpose of ensuring the catheter be stably detained in the femoral artery (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani to include the arm being on the opposite side of the patient’s body, as taught by Nipro Corp, for the purpose of ensuring the catheter be stably detained in the femoral artery (Para 16). 
Re claim 4, as set forth in the rejection of claim 11 above, Trani/Nipro Corp disclose all the claimed features except a tubular body; therefore, Trani/Nipro Corp does not disclose that the tubular body is connected to a linear shaft that is fixed to a proximal portion of the tubular body, the linear shaft extending proximally away from the tubular body and being not coaxial with the lumen in the tubular body, at least a portion of the linear shaft being located in the lumen of the outer catheter body during the advancement of the tubular body and the outer catheter body relative to the introducer sheath in the forward direction. However, as set forth in the rejection of claim 15 above, Ressemann teaches the claimed tubular body 900 (Fig 11E) and further teaches that 

    PNG
    media_image1.png
    368
    903
    media_image1.png
    Greyscale

Re claim 6, Trani discloses that the treating of the first treatment target in the leg on the one side of the patient's body through operation of the treatment device comprises expanding a balloon into contact with the first treatment target (“multiple 
Re claim 7, Trani (as modified by Ressemann in the rejection of claim 1 above) discloses that the advancing of the tubular body and the outer catheter body relative to the introducer sheath in the forward direction comprises guiding the distal end of the tubular body and the distal end of the outer catheter body along a guide wire (“30 cm 0.035” wire”; see guidewire lumen 930 of Fig 11E of Ressemann) that is positioned in the artery in the arm of the patient's body and in the leg on the one side of the patient's body (“was navigated over the wire”).  
Re claim 8, Trani discloses a treatment method for treating both a first treatment target in a lower limb on one side of a patient's body and a second treatment target in a lower limb on an opposite side of the patient's body (as described in the two paragraphs under the heading “Radial Procedure Details” spanning pages 495-496 and Page 498, Column 1, Lines 11-12; all citations throughout the rejections are taken from these passages unless otherwise noted), the method comprising: introducing an outer catheter body (“125 cm long 6 Fr MP guiding catheter”) with a distal end (inherent) into a blood vessel in an arm of the patient's body (either of the “left and right radial arteries), the outer catheter body possessing a distal end (inherent) and a lumen extending throughout a length of the outer catheter body and opening to both an open distal end at the distal end of the outer catheter body and an open proximal end at a proximal end of the outer catheter body (evidenced by an “over-the-wire 180 cm long shaft peripheral balloon” travelling through the catheter); advancing the distal end of the outer catheter body in a forward direction along the bloodAttorney Docket No: 1027550-001817Patent vessel of the arm of the patient's body and further down the vasculature on the one side of the patient's body and while the proximal end of the outer catheter body remains outside the patient's body (“was navigated over the wire through the descending aorta down to the external iliac artery”); inserting a treatment device (“over-the-wire 180 cm long shaft peripheral balloon”) into the lumen in the outer catheter body while the distal end of the outer catheter body is positioned in the vasculature on the one side of the patient's body and advancing the treatment device in the forward direction through the lumen in the outer catheter body and through the open distal end of the outer catheter body (“was advanced up to the tip of the catheter” and “after crossing the target lesion with the wire and the balloon); treating the first treatment target (“the target lesion”) in the lower limb on the one side of the patient's body through operation of the treatment device while the distal end of the outer catheter body is positioned in the vasculature on the one side of the patient's body (“after crossing the target lesion with the wire and the balloon, multiple dilatations of the restenotic SFA stents were performed with a 5.0 or 6.0 mm diameter balloons, 80-150 mm long, for at least 2 min at over 10 atm”); moving the treatment device in a rearward direction after the treating of the first treatment target in the lower limb on the one side of the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12; since the method of treating the first side involved placing the treatment device at the SFA, treating the second side would (based on human body anatomy) require the treatment device to be retracted to a connection position of the left and right iliac arteries then extended to the SFA on the second side); moving the distal end of the outer catheter body in the rearward direction in the patient's body followed by advancing the distal end of the outer into the vasculature on the opposite side of the patient's body while the proximal end of the outer catheter body remains outside the patient's body, the moving of the distal end of the outer catheter body in the rearward direction in the patient's body and the advancing of the distal end of the outer catheter body in the forward direction into the vasculature on the opposite side of the patient's body being performed without removing the distal end of the outer catheter body from the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12; since the method of treating the first side involved placing the catheter at the “external iliac artery”, treating the second side would (based on human body anatomy) require the catheter to be retracted to a connection position of the left and right iliac arteries then extended to the “external iliac artery” on the second side); and treating the second treatment target in the lower limb on the opposite side of the patient's body after the distal end of the outer catheter body is advanced into the lower limb on the opposite side of the patient's body (the second treatment target being the second SFA; Page 498, Column 1, Lines 11-12). 93 Attorney Docket No: 1027550-001817Patent
Trani does not explicitly disclose that the location of the distal end of the catheter further down the vasculature and in the vasculature on the one side of the patient’s body is the lower limb on the one side of the patient’s body. 
Nipro Corp, however, teaches guiding a distal end of a catheter 1 (Fig 2) from an arm artery (as seen in Fig 2; “artery of an arm”, Para 18) to a femoral artery (as seen in Fig 2; Para 24, “the peripheral artery which is placed at the bottom of it, for example, a femoral artery” and “the guiding catheter 1 […] is inserted to a peripheral artery”) and 
Trani as modified by Nipro Corp does not disclose a tubular body possessing a distal end, a proximal end and a lumen extending throughout a length of the tubular body and opening to both an open distal end at the distal end of the tubular body and an open proximal end at the proximal end of the tubular body; the tubular body being positioned inside the outer catheter body when the distal end of the tubular body and the distal end of the outer catheter body are introduced into the blood vessel of the arm; the distal end of the tubular body and the distal end of the outer catheter body being introduced into arm while: (i) the distal end of the tubular body is positioned distal to the distal end of the outer catheter body, (ii) the proximal end of the tubular body is positioned proximal of the distal end of the outer catheter body, (iii) an axial distance between the distal end of the tubular body and the distal end of the outer catheter body is less than an axial distance between the distal end of the outer catheter body and the proximal end of the tubular body, and (iv) the open proximal end of the tubular body is positioned distal of the proximal end of the outer catheter body; the tubular body being advanced along with the outer catheter body in the forward direction so that the distal end of the tubular body also enters into the leg on the one side of the patient’s body. 

Although Trani discloses that both the catheter and the treatment device are moved in the rearward direction, Trani as modified by Nipro Corp and Ressemann does not explicitly disclose that the catheter is moved in the rearward direction after the treatment device is moved in the rearward direction. Shockey, however, teaches moving a treatment device (“working catheter”, Col 4, Line 49) rearward before moving a catheter 26 (Fig 1) rearward (Col 4, Lines 63-66) for the purpose of ensuring that the treatment device is not drawn/inserted over the endothelial lining of the blood vessel within which the treatment device is placed (Col 4, Lines 65-68). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani/Nipro Corp/Ressemann to include moving the catheter rearward after moving the treatment device rearward, as taught by Shockey, for the purpose of 
Re claim 9, Trani discloses introducing the treatment device into the lumen in the outer catheter body after the advancing of the distal end of the outer catheter body in the forward direction into the lower limb on the opposite side of the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12; since the method of treating the first side involved placing the catheter assembly at the “external iliac artery”, treating the second side would (based on human body anatomy) require the catheter assembly to be retracted to a connection position of the left and right iliac arteries then extended to the “external iliac artery” on the second side), and operating the treatment device to perform the treating of the second treatment target in the lower limb on the opposite side of the patient's body (“treat both SFA in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12).  
Re claim 10, Trani discloses all the claimed features but does not explicitly disclose that the arm is on the opposite side of the patient's body.  Nipro Corp, however, teaches that the arm is on the opposite side of the patient’s body (as seen in Fig 2) for the purpose of ensuring the catheter be stably detained in the femoral artery (Para 16). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani to include the arm being on the opposite side of the patient’s body, as taught by Nipro Corp, for the purpose of ensuring the catheter be stably detained in the femoral artery (Para 16). 
Re claim 11, as set forth in the rejection of claim 8 above, Trani/Nipro Corp disclose all the claimed features except a tubular body; therefore, Trani/Nipro Corp does not disclose that the tubular body is connected to a linear shaft that is fixed to a proximal portion of the tubular body, the linear shaft extending proximally away from the tubular body and being not coaxial with the lumen in the tubular body. However, as set forth in the rejection of claim 8 above, Ressemann teaches the claimed tubular body 900 (Fig 11E) and further teaches that the tubular body is connected to a linear shaft (labeled in annotated Fig A above) that is fixed to a proximal portion of the tubular body (as seen in Fig 11E and Fig A above), the linear shaft extending proximally away from the tubular body and being not coaxial with a lumen 930 (Fig 11E) in the tubular body (as seen in Fig 11E and Fig A above for the purpose of aiding in the outer catheter body traversing tortuous anatomy (Para 208). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani/Nipro Corp to include a tubular body with a linear shaft, as taught by Ressemann, for the purpose of aiding in the outer catheter body traversing tortuous anatomy (Para 208).
Re claim 13, Trani discloses that the treating of the first treatment target in the leg on the one side of the patient's body through operation of the treatment device comprises expanding a balloon into contact with the first treatment target (“multiple dilatations of the restenotic SFA stents were performed with a 5.0 or 6.0 mm diameter balloons, 80-150 mm long, for at least 2 min at over 10 atm”).
Re claim 14, Trani (as modified by Ressemann in the rejection of claim 8 above) discloses that the advancing of the distal end of the tubular body and the distal end of the outer catheter body in the forward direction along the blood vessel of the arm of the .
  
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Trani et al. (“Transradial Approach to Treat Superficial Femoral Artery In-Stent Restenosis”; Catheterization and Cardiovascular Interventions (2009); 74:494-498)/Nipro Corp (JP 2009-273640)/Ressemann et al. (PG PUB 2003/0050600)/Shockey et al. (US Pat 5,120,323) in view of Londono et al. (“Posterior Tibial Artery Access Using Transradial Techniques: Retrograde Approach to Inaccessible Lower Extremity Lesions”; Catheterization and Cardiovascular Interventions (2012); 79(7):1194-1198).
Re claims 5 and 12, Trani discloses that the one side of the patient's body includes a popliteal artery, an anterior tibial artery or a posterior tibial artery (as these are all vessels found in the human body), but Trani/Nipro Corp/Ressemann/Shockey do not disclose that the advancing of open distal end of the tubular body and the distal end of the outer catheter body in a forward direction along the blood vessel of the arm of the patient’s body and into the leg/lower limb on the one side of the patient's body comprises advancing the distal end of the tubular body and the distal end of the outer catheter body into: i) the popliteal artery on the one side of the patient's body; ii) the anterior tibial artery on the one side of the patient's body; or iii) the posterior tibial artery .

Claims 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trani et al. (“Transradial Approach to Treat Superficial Femoral Artery In-Stent Restenosis”; Catheterization and Cardiovascular Interventions (2009); 74:494-498) in view of Nipro Corp (JP 2009-273640) and Ressemann et al. (PG PUB 2003/0050600).
Re claim 15, Trani discloses a method for treating both a first treatment target in a lower limb on one side of a patient's body and a second treatment target in a lower limb on an opposite side of the patient's body (as described in the two paragraphs under the heading “Radial Procedure Details” spanning pages 495-496 and Page 498, Column 1, Lines 11-12; all citations throughout the rejections are taken from these passages unless otherwise noted), the method comprising: introducing an outer catheter body (“125 cm long 6 FR MP guiding catheter”) into a blood vessel in an arm of the patient's body (either of the “left and right radial arteries”), the outer catheter body further down the vasculature on the one side of the patient's body while the proximal end of the outer catheter body remains outside the patient's Attorney Docket No: 1027550-001817Patentbody (“was navigated over the wire [within the 6 Fr 25 cm long hydrophilic sheath] through the descending aorta down to the external iliac artery”); inserting a treatment device (“over-the-wire 180 cm long shaft peripheral balloon”) into the lumen in the outer catheter body while the distal end of the outer catheter body is positioned in the vasculature on the one side of the patient's body and advancing the treatment device in the forward direction so that a distal end of the treatment device extends distally beyond the distal end of the outer catheter body (“was advanced up to the tip of the catheter” and “after crossing the target lesion with the wire and the balloon”); treating the first treatment target (“the target lesion”) in the lower limb on the one side of the patient's body through operation of the treatment device while the proximal end of the outer catheter body is positioned outside the patient's body (“after crossing the target lesion with the wire and the balloon, multiple dilatations of the restenotic SFA stents were performed with a 5.0 or 6.0 mm diameter balloons, 80-150 mm long, for at least 2 min at over 10 atm”); moving the outer catheter body in the patient's body to move the distal end of the outer catheter body from the blood vessel in the vasculature on the one side of the patient's body to a blood vessel in the vasculature on the opposite side of the patient's body without removing the outer catheter body from the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 498, Column 1, Lines 11-12; since the method of treating into the vasculature on the opposite side of the patient's body (the second treatment target being the second SFA; Page 498, Column 1, Lines 11-12). 
Trani does not explicitly disclose that the location further down the vasculature and in the vasculature on the one side of the patient’s body is a lower limb on the one side of the patient’s body. 
Nipro Corp, however, teaches guiding a distal end of a catheter 1 (Fig 2) from an arm artery (as seen in Fig 2; “artery of an arm”, Para 18) to a femoral artery (as seen in Fig 2; Para 24, “the peripheral artery which is placed at the bottom of it, for example, a femoral artery” and “the guiding catheter 1 […] is inserted to a peripheral artery”) and inserting a treatment device (Para 18, “balloon catheter”) through the catheter while it is positioned in the femoral artery (Para 18) for the purpose of easily inserting the treatment device in the intravascular lesion part (Para 18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani to include placing the distal end of the catheter in the femoral artery (which is in a lower limb), as taught by Nipro Corp, for the purpose of easily inserting the treatment device in the intravascular lesion part (Para 18). 
Trani as modified by Nipro Corp does not disclose a tubular body possessing a distal end and a proximal end, the tubular body being positioned inside the outer 
Ressemann, however, teaches providing a tubular body 900 (Fig 11E) having a distal end (near 930b in Fig 11E) and a proximal end (near 930a in Fig 11E, the tubular body being positioned inside an outer catheter body 400 (Fig 4A; it is noted that Fig 11G shows outer catheter body 100 but Para 208 discloses that the tubular body 900 could be arranged in outer catheter body 400 instead in the same manner as seen in Fig 11G) during advancing of a distal end (near 444 in Fig 4A) of the outer catheter body in the vasculature of a patient such that the distal end of the tubular body is also advanced (Para 208), wherein (i) the distal end of the tubular body is positioned distal to the distal end of the outer catheter body (as seen in Fig 11G, albeit with outer catheter body 400 in place of outer catheter body 100), (ii) the proximal end of the tubular body is positioned proximal of the distal end of the outer catheter body (as seen in Fig 11G, albeit with outer catheter body 3400 in place of outer catheter body 100), (iii) an axial distance between the distal end of the tubular body and the distal end of the outer 
Re claim 16, Trani discloses introducing the treatment device into the lumen in the outer catheter body after moving the distal end of the outer catheter body into the blood vessel in the lower limb on the opposite side of the patient's body (“treat both SFA [superficial femoral artery] in the same procedure with a single arterial access”, Page 
Re claim 17, as set forth in the rejection of claim 15 above, Trani/Nipro Corp disclose all the claimed features except a tubular body; therefore, Trani/Nipro Corp does not disclose that the tubular body is connected to a linear shaft that is fixed to a proximal portion of the tubular body, the linear shaft extending proximally away from the tubular body and being not coaxial with the lumen in the tubular body. However, as set forth in the rejection of claim 15 above, Ressemann teaches the claimed tubular body 900 (Fig 11E) and further teaches that the tubular body is connected to a linear shaft (labeled in annotated Fig A above) that is fixed to a proximal portion of the tubular body (as seen in Fig 11E and Fig A above), the linear shaft extending proximally away from the tubular body and being not coaxial with a lumen 930 (Fig 11E) in the tubular body (as seen in Fig 11E and Fig A above for the purpose of aiding in the outer catheter body traversing tortuous anatomy (Para 208). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Trani/Nipro Corp to include a tubular body with a linear shaft, as taught by Ressemann, for the purpose of aiding in the outer catheter body traversing tortuous anatomy (Para 208).
Re claim 19, Trani discloses that the treating of the first treatment target in the leg on the one side of the patient's body through operation of the treatment device comprises expanding a balloon into contact with the first treatment target (“multiple dilatations of the restenotic SFA stents were performed with a 5.0 or 6.0 mm diameter balloons, 80-150 mm long, for at least 2 min at over 10 atm”).
Re claim 20, Trani (as modified by Ressemann in the rejection of claim 15 above) discloses that the distal end of the tubular body and the distal end of the outer catheter body in the forward direction in the blood vessel of the arm of the patient's body and into the blood vessel in the lower limb on the one side of the patient's body comprises guiding the outer catheter body and the tubular body along a guide wire (“30 cm 0.035” wire”; see guidewire lumen 930 in Fig 11E of Ressemann) that is positioned in the blood vessel in the arm of the patient's body and in the blood vessel in the lower limb on the one side of the patient's body (“was navigated over the wire”).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Trani et al. (“Transradial Approach to Treat Superficial Femoral Artery In-Stent Restenosis”; Catheterization and Cardiovascular Interventions (2009); 74:494-498)/Nipro Corp (JP 2009-273640)/Ressemann et al. (PG PUB 2003/0050600) in view of Londono et al. (“Posterior Tibial Artery Access Using Transradial Techniques: Retrograde Approach to Inaccessible Lower Extremity Lesions”; Catheterization and Cardiovascular Interventions (2012); 79(7):1194-1198).
Re claim 18, Trani discloses that the one side of the patient's body includes a popliteal artery, an anterior tibial artery or a posterior tibial artery (as these are all .

Response to Arguments
Applicant’s arguments filed 2/18/2022 are moot in view of the present rejections which no longer utilize the previously-cited Ellingwood et al. reference, but instead use the above-cited Ressemann et al. reference, in light of the amendments made to the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG PUB 2013/0035628 to Garrison et al. and PG PUB 2014/0276618 to DiCaprio et al. each disclose systems employing introducer sheaths, outer catheters and tubular bodies substantially similar in structure to the claimed tubular body.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783